Citation Nr: 1720566	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sinusitis/rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1979 to May 1983.  The Veteran had subsequent service in the Air National Guard, including multiple periods of active duty between October 2001 to March 2008.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran indicated disagreement with the RO's decision, and requested a hearing before a Decision Review Officer (DRO).  In June 2013, the Veteran testified before a DRO at the RO.  A transcript of the hearing is associated with the Veteran's VA claims folder.  After being issued a statement of the case, the Veteran perfected his appeal by means of submission of a substantive appeal (VA Form 9) in July 2013.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sinusitis/rhinitis.  He contends that his current sinusitis/rhinitis developed as a result of exposure to dust, debris, mold, and hazardous materials, to include asbestos, while serving in Germany from 1980 to 1982, his first period of service.  

In this case, the Veteran's service treatment records from his 1979 to 1983 active duty Army service are, unfortunately, unavailable.  The record reveals efforts by the RO to obtain these records but based on the response received from the service department, it appears that further requests for the Veteran's records would be futile.  Nonetheless, the record contains credible evidentiary assertions by the Veteran and others of his in-service exposure and sinus symptoms. 

For example, during his June 2013 hearing, the Veteran testified that while serving in Germany, he was exposed to mold, dust, debris, and hazardous materials when he was not wearing breathing protection.  The Veteran also stated that he may have been exposed to asbestos while performing maintenance in ceilings or underneath floors.  The Veteran stated that coincident with such exposures, he started noticing symptoms related to nasal problems, and has experienced nasal, breathing, and sinus issues ever since.  The Veteran's spouse also testified that the Veteran had sinus issues when she met him in 1984.  She stated that when the Veteran blew his nose, she observed black dust come out.  

In support of the Veteran's claim, an acquaintance of the Veteran submitted an affidavit in October 2013, stating that while serving in Germany with the Veteran during 1980-1982, he recalled the Veteran having serious problems with sinus infections.  He stated that when the Veteran sneezed, there was a foul odor, and that the Veteran experienced sinus headaches due to congestion.  

In October 2013, a VA examiner reviewed the evidence of record and concluded that it was negative for a diagnosis of asbestosis.  The examiner also opined that the Veteran's current sinusitis/rhinitis is less likely than not caused by, aggravated by, or the result of asbestos exposure from his work while on active duty.  The examiner explained that review of the medical literature is negative in support of asbestos for causing sinusitis and rhinitis.  

In March 2014, a VA examiner opined that it is less likely as not that the Veteran's current chronic sinusitis is related to acute sinus infections the Veteran reported to have experienced during his first period of service between 1981 and 1983, because there was a lack of radiographic evidence to support chronicity.  It is unclear from the examiner's statement, but it appears that his conclusion was based on the fact that there was no post-service evidence of clinical treatment for sinusitis for many years after service separation.  The Board notes, however, that continuity of symptomatology, not continuity of treatment, is required to establish a nexus between a disorder noted in service and a chronic disorder found after service.  In light of this fact, the Board finds that an additional clarifying opinion is necessary, particularly since the Veteran's service treatment records are missing through no apparent fault of his own.  Moreover, the Board notes that the examiner did not comment on whether the Veteran's in-service sinus infections represented the initial manifestations of his current sinusitis/rhinitis condition, particularly given the lay evidence of chronicity after service separation.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the Veteran's March 2014 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion clarifying the etiology and likely date of onset of his current chronic sinus condition.  If the examiner determines that the addendum opinion cannot be provided without an examination, one should be scheduled.

After reviewing the record, the examiner should answer the following: 

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's current sinusitis/rhinitis either (1) had its inception during his active service or (2) is otherwise causally related to his active service or any incident therein, to include exposure to asbestos, dust, mold, or other environmental hazards in the course of the Veteran's military duties, including as an aircraft hydraulic systems craftsman.  

In providing the requested opinion, the examiner should comment on the relevant evidence of record, including the credible statements provided by the Veteran, his spouse, mother, and acquaintance regarding the nature and onset of his sinus symptoms.

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

2.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






